DETAILED ACTION

AIA  - Reissue
The present reissue application was filed on or after September 16, 2012 and therefore is being examined under the current AIA  reissue provisions of 35 USC 251 and 37 CFR 1,172, 1,175 and 3.73.1 

Related Proceedings
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 10,307,610 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the 
claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 5, 2021 is actually six different IDSs and a “Notice of References Cited” or form PTO-892 put together in one document, as follows:
1st IDS (pages 1 of 47 to 28 of 47);
2nd IDS (pages 29 of 47 to 34 of 47);
3rd IDS (pages 29 of 47 to 34 of 47);
4th IDS (pages 35 of 47 to 40 of 47);
5th IDS (pages 41 of 47 to 42 of 47);
“Notice of References Cited” or form PTO-892 (page 43 of 47); and 
6th IDS (pages 44 of 47 to 47 of 47).
The information disclosure statement (IDS) submitted on October 5, 2021 is in compliance with the provisions of 37 CFR 1.97, except for page 43 of 47, which is actually a “Notice of References Cited” or form PTO-892, not an IDS.  Page 43 of 47 has been Xd out as not considered by the examiner for NOT being a proper IDS because there is nowhere to place the examiner’s initials showing consideration of individual references (see MPEP 609.01(B)(1)(c), which is one of the requirements for an IDS) and because the heading on the list does NOT clearly indicate that the list is an Information Disclosure Statement (see MPEP 609.01(B)(1)(c), which is another of the requirements for an IDS).  If Reissue Applicant desires the five (5) references listed on page 43 of 47 to be considered, those references must be listed on a proper IDS (form PTO/SB/08).  Accordingly, the remainder of the information disclosure statement (except for page 43 of 47) has been considered by the examiner.
Reissue Declaration
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
This reissue application was filed after September 16, 2012; therefore, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.75, and 3.73 are to the current provisions enacted under the Leahy-Smith American Invents Act (AIA ), see Federal Register, Vol. 77, No. 157, pg. 48820, August 16, 2012.
The reissue oath/declaration filed on November 9, 2021 is defective (see 37 CFR 1.175 and MPEP § 1414) because of the following:  
Pursuant to MPEP § 1410(II), the reissue oath must be signed and sworn to by all of the inventors.  The corrected reissue oath/declaration filed on November 9, 2021 supersedes all previously filed reissue oath/declarations and since applicant has chosen to file a declaration by the inventors, all of the inventors must sign and execute the same reissue oath/declaration.  Inventor Keltner has not signed the reissue oath/declaration filed November 9, 2021.
Applicant has checked the box “the specification of which is attached hereto” on page 1 of the reissue oath/declaration filed on November 9, 2021.  Instead, applicant should check the box and insert “the specification of which was filed on June 4, 2021 as reissue application number 17/339,931.”
The error statement reads: “Inventors believe they have claimed less than they had the right to claim in the patent.  Specifically, Inventors believe that they are entitled to a broadened new claim 21 now claiming the use of a ‘photoactive agent’ and ‘talaporfin sodium’ and recite a ‘kit’”.  A review of newly filed claim 21 indicates that claim 21 is not broader than patented claim 1 – it is narrower.  Claim 21 recites a “kit” and “a photoactive composition comprising talaporfin sodium” in addition to all of the limitations in patented claim 1.  Thus, claim 21 appears to be narrower in scope than claim 1.  If so, applicant should state that the inventors believe they have claimed more than they had the right to claim in the patent.  If applicant wishes to pursue a broadening reissue, claim 21 should be amended.  In addition, the error statement should name a patented claim that contains and error and is being either amended or a new claim being filed to address the error.  
A general statement, e.g., that all claims are broadened, is not sufficient to satisfy this requirement. In identifying the error, it is sufficient that the reissue oath/declaration identify a single word, phrase, or expression in the specification or in an original claim, and how it renders the original patent wholly or partly inoperative or invalid. The corresponding corrective action which has been taken to correct the original patent need not be identified in the oath/declaration.  See MPEP § 1414(II)(B).
A replacement reissue oath/declaration should be submitted with the noted defect(s) in the reissue oath/declaration.  
For applications filed on or after September 16, 2012, if additional defects or errors are corrected in the reissue after the filing of the reissue oath or declaration, a supplemental reissue oath or declaration is not required.  However, where all errors previously identified in the reissue oath/declaration are no longer being relied upon as the basis for reissue, the applicant must explicitly identify on the record an error being relied upon as the basis for reissue (e.g., in the remarks accompanying an amendment).  See 37 CFR 1.175(d).  Identification of the error must be conspicuous and clear, and must comply with 35 U.S.C. 251.
See 37 CFR 1.175 and MPEP § 1414.

Claim Rejections - 35 USC § 251
The following is a quotation of 35 U.S.C. 251:
(a) IN GENERAL.—Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue.
(b) MULTIPLE REISSUED PATENTS.—The Director may issue several reissued patents for distinct and separate parts of the thing patented, upon demand of the applicant, and upon payment of the required fee for a reissue for each of such reissued patents. 
(c) APPLICABILITY OF THIS TITLE.—The provisions of this title relating to applications for patent shall be applicable to applications for reissue of a patent, except that application for reissue may be made and sworn to by the assignee of the entire interest if the application does not seek to enlarge the scope of the claims of the original patent or the application for the original patent was filed by the assignee of the entire interest. 
(d) REISSUE PATENT ENLARGING SCOPE OF CLAIMS.  No reissued patent shall be granted enlarging the scope of the claims of the original patent unless applied for within two years from the grant of the original patent.

Claims 1-21 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above.  See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “array” recited in claims 3-9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 18 depends from claim 1 and recites a “fourth lumen.”  However, claim 1 does not recite a third lumen.  Claim 18 should depend from claim 17.  Similarly, claim 20 depends from claim 16 and recites a “fourth lumen.”  However, claim 16 does not recite a third lumen.  Claim 20 should depend from claim 19.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 2 and 10-21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Selman (U.S. Patent Application Publication No. 2001/0193850) in view of DeFord et al. (U.S. Patent No. 5,304,214).
	In regard to claims 1, 11-13 and 16-21, Selman teaches a photodynamic therapy system 18 comprised of a catheter 20, a light delivery means 22 and a source of light energy 28 (see Fig. 1).  Figure 1 shows that catheter 20 is elongated and has a proximal end and a distal end.  Catheter 20 includes an opening 21 extending axially therethrough for receiving the light delivery means 22 and light delivery means 22 has a distal end 24 that is generally transparent or translucent and a proximal end 26 which extends from the distal end 24 and out of the patient’s body to the light energy generating source 28 (see Fig. 1 and para. 0034).  The proximal end 26 of light delivery means 22 is preferably of an opaque and/or reflective material so that no light is delivered to any surrounding tissue while the axial length of the distal end 24 of the light delivery means 22 is sufficient to generally illuminate an affected area 30 of the prostate 12 (see Fig. 1 and para. 0036).  Selman also teaches that various photosensitive compositions may be used (see paras. 0014-0016 and 0018-0019).  Selman also teaches that the wavelength of irradiating light is chose to match the maximum absorbence of the photosensitive composition (see para. 0020Selman also teaches a flexible, resilient balloon 32 positioned on a distal end 34 of the catheter 20 that can be positioned snugly adjacent the bladder 10 and sphincter muscle 11 and aids in positioning the catheter 20 and the light delivery means 22 (see Fig. 1 and para. 0037).  Balloon 32 is filled with a suitable fluid such as air or saline solution 33 and is sealed (see Fig. 1 and para. 0037).  Selman is silent as to a lumen for delivering the material 33 to the balloon but teaches that various methods and apparatuses to deliver the material 33 to the balloon 32 are operatively connected to the device but are not shown (see para. 0040).  DeFord et al. teach a transurethral ablation catheter 3624 to treat the prostate 3558 of a patient having a balloon 3627 positioned in the bladder for fixation (see Fig. 37 and col. 47, lines 49-56).  Figure 38 shows that the catheter 3624 is provided with a plurality of lumens, including lumens (longitudinal balloon passageways) 3646, 3647 for providing irrigation and aspiration of fluid to the balloon 3627, lumen 3645 for irrigation and draining of fluid from the bladder and lumen 3648 for the heat transmitting element 3625 (see also col. 48, lines 32-47).  DeFord et al. thus demonstrate that providing a transurethral catheter for treating the prostate with a plurality of lumens for the passage of fluid to inflate a positioning balloon, for drainage of urine from the bladder and for passage of a treatment element is well known in the art for the purposes of allowing the passage of fluids and treatment elements during a procedure on the prostate.  Accordingly, it would have been obvious for one of ordinary skill in the art at the time the invention was made to provide the catheter 20 of Selman with a plurality of lumens for the light delivery means 22, to pass inflation/deflation fluid to the balloon 32 and the allow urine to be drained from the bladder, in the manner disclosed by DeFord et al.  
	In regard to claim 2, Selman teaches that the light deliver means 22 can be in the form of a fiber optic bundle and the light signal generating source 28 can be a laser, LED device or lamp (see paras. 0027 and 0034).  In regard to claim 10, Selman teaches that alternatively, the light delivery means 22 may be a part of catheter 20 and thus would be fixed to the catheter 20 (see para. 0034).  With further respect to claim 13, see para. 0043 of Selman.  In regard to claims 14 and 15, see para. 0027 and para. 0040 of Selman.  

Claims 3-9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Selman (U.S. Patent Application Publication No. 2001/0193850) in view of DeFord et al. (U.S. Patent No. 5,304,214) and further in view of Biel et al. (U.S. Patent Application Publication No. 2006/0234959).
In regard to claims 3-9, Selman is silent as to the light delivery means 22 comprising a LED array.  However, Biel et al. teaches a photodynamic therapy device comprised of a light source 10 that may be an array of LEDs (see para. 0067).  Pulsed light is emitted from light source 10 in two different duty cycles (see para. 0054).  Experiments using the device were performed using light doses of 25, 50 and 75 J/cm2 (see para. 0063).  Biel et al. thus demonstrate that phototherapy devices employing LED arrays as the light source and utilizing pulsed light doses at specific fluences are well known in the art.  Accordingly, it would have been obvious for one of ordinary skill in the art at the time the invention was made to make the light delivery means 22 of Selman an array of LEDs in the manner disclosed by Biel et al.  As also taught by Biel et al., the array of LEDs would be capable of emitting pulsed light in fluences of up to 75 J/cm2.  Since Biel et al. cite the light doses of 25, 50 and 75 J/cm2 as experiments, the light source 10 of Biel et al., as applied to Selman, would be capable of producing pulsed light in fluences of 200 J/cm2.  It should be noted that it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987). Also, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). In In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004).  With further respect to claim 3, it would have been obvious for one of ordinary skill in the art to make the size of the LEDs in the array of Biel et al., as applied to the device of Selman, very small (on the order of 0.25 mm to 1 mm each) so that the array can fit on the light delivery means 22 and the overall size of the catheter 20 can conform to the size necessary for transurethral insertion.  With further respect to claim 7, see para. 0020 of Selman.  With further respect to claims 8 and 9, see para. 0034 of Selman.  

Amendments in Reissue Applications
	Applicant is notified that any subsequent amendment to the specification, claims or drawings must comply with 37 CFR 1.173(b)-(g). In addition, for reissue applications filed before September 16, 2012, when any substantive amendment is filed in the reissue application, which amendment otherwise places the reissue application in condition for allowance, a supplemental oath/declaration will be required. See MPEP § 1414.01.

The provisions of 37 CFR 1.173(b)(1), (d), (f) and (g) govern amendments to the specification (other than the claims) in reissue applications. The following guidance is provided as to the procedure for amending the specification:
a)	All amendments which include deletions or additions must be made by submission of the entire text of each added or rewritten paragraph containing the bracketing and/or underlining required by 37 CFR 1.173(d).
b)	An entire paragraph of specification text may be deleted by a statement deleting the paragraph without presentation of the text of the paragraph. 
c)	Applicant must indicate the precise point where each amendment is made. 
d)	All bracketing and underlining is made in comparison to the original patent, not in comparison to any prior amendment in the reissue application. Thus, all paragraphs which are newly added to the specification of the original patent must be submitted as completely underlined each time they are re-submitted in the reissue application.

The provisions of 37 CFR 1.173(b)(2), (c)-(e) and (g) govern amendments to the claims in reissue applications. The following guidance is provided as to the procedure for amending the claims:
a)	For each claim that is being amended, the entire text of the claim must be presented with the bracketing and/or underlining required by 37 CFR 1.173(d).
b)	For each new claim added to the reissue, the entire text of the added claim must be presented completely underlined.
c)	A patent claim should be canceled by a direction to cancel that claim. There is no need to present the patent claim surrounded by brackets.
d)	A new claim (previously added in the reissue) should be canceled by a direction to cancel that claim.
e)	Pursuant to 37 CFR 1.173(b)(2), each claim that is amended or added should include the appropriate status indicator following the claim number, e.g., “(amended)”, “(twice amended)”, “(new)”, and “(canceled)”.
f)	Pursuant to 37 CFR 1.173(c), each amendment submitted must set forth the status of all patent claims and all added claims as of the date of the submission. The status to be set forth is whether the claim is pending or canceled. 
g)	Also pursuant to 37 CFR 1.173(c), each claim amendment must be accompanied by an explanation of the support in the patent’s disclosure for all changes made in the claim(s), whether insertions or deletions. 
h)	Pursuant to 37 CFR 1.173(e), original patent claims are never to be renumbered. A patent claim retains its number even if it is canceled in the reissue proceeding, and the numbering of any added claims must begin after the last original patent claim. 
i)	Pursuant to 37 CFR 1.173(g), all bracketing and underlining is made in comparison to the original patent, not in comparison to any prior amendment in the reissue application. 
The provisions of 37 CFR 1.173(b)(3) govern amendments to the drawings in reissue applications. The following guidance is provided as to the procedure for amending drawings: 
a)	Amending the original or printed patent drawing sheets by physically changing or altering them is not permitted. 
b)	Where a change to the drawings is desired, applicant must submit a replacement sheet for each sheet of drawings containing a figure to be revised. Any replacement sheet must comply with 37 CFR 1.84 and include all of the figures appearing on the original version of the sheet, even if only one figure is being amended. Each figure that is amended must be identified by placing the word “Amended” at the bottom of that figure. Any added figure must be identified as “New”. In the event that a figure is canceled, the figure must be identified as “Canceled” and also surrounded by brackets. 
c)	All changes to the figure(s) must be explained, in detail, beginning on a separate sheet which accompanies the papers including the amendment to the drawings. 
d)	If desired, applicant may include a marked-up copy of any amended drawing figure, including annotations indicating the changes made. Such a marked-up copy must be clearly labeled as “Annotated Marked-up Drawings”, and it must be presented in the amendment or remarks section that explains the change to the drawings. 

Failure to fully comply with 37 CFR 1.173(b)-(g) will generally result in a notification to applicant that an amendment before final rejection is not completely responsive. Such an amendment after final rejection will not be entered.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEVERLY MEINDL FLANAGAN whose telephone number is (571)272-4766.  The examiner can normally be reached on Mon-Fri 7:30AM to 4 PM.
If attempts to reach the examiner by telephone are unsuccessful, either Supervisory Patent Reexamination Specialist Gay Ann Spahn can be reached at (571)-272-7731 or Supervisory Patent Reexamination Specialist Eileen Lillis can be reached on 571-272-77316928.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 
Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
								

/Beverly M. Flanagan/
Beverly M. Flanagan
Primary Examiner
CRU – Art Unit 3993



Conferees:	/GKD/
		Glenn K. Dawson  
		Primary Examiner
		Art Unit 3993   

		/GAS/
		Gay Ann Spahn  
		Supervisory Primary Examiner
		Art Unit 3993   





    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 It is noted that while the examination of the current reissue application falls under the pre-AIA  first to invent provisions due to the filing date of US Patent No. 10,307,610; the application for reissue filing date is after September 16, 2012 and therefore is subject to the reissue rule changes enacted under the Leahy-Smith American Invents Act (AIA ), see Federal Register, Vol. 77, No. 157, pg. 48820, August 16, 2012.